Tom, J., dissents in a memorandum as follows:
On November 15, 1991, at approximately 3:40 a.m. an undercover officer, who was participating in a buy and bust operation being conducted on the upper west side of Manhattan by the Manhattan North Narcotics Division, observed defendant standing in the vicinity of West 111th Street and St. Nicholas Avenue. As the officer approached defendant and made eye contact, defendant repeated the word "black” a number of times, apparently referring to black-topped cocaine vials. The officer requested three vials and handed defendant nine-dollars in pre-recorded buy money in exchange for which he received three black-capped vials of crack cocaine.
The undercover officer then returned to his car and radioed his back-up team with a description of defendant as well as his location. Upon being approached by the back-up officers, defendant removed his hand from his pocket and dropped *143twenty vials, which were later determined to contain cocaine, to the ground. Defendant was subsequently arrested and identified one or two minutes later by the undercover officer as the individual who had sold him the drugs.
I disagree with the majority’s conclusion that the issue of whether the People’s evidence was sufficient to prove defendant’s knowledge of the weight of the drugs possessed is unpreserved for our review (People v Cooper, 204 AD2d 24; People v Barnes, 204 AD2d 33, 36 [Tom, J., dissenting]; People v Kilpatrick, 143 AD2d 1, 3).
I do, however, find that the evidence presented by the People was sufficient for a reasonable jury to infer that defendant had the requisite knowledge of the weight of the narcotics in his possession (People v Ryan, 82 NY2d 497, 505). Testimony revealed that defendant was actively engaged in the sale of cocaine at a pre-set price of $3 per vial. As a retail distributor of narcotics, defendant must certainly have been aware of the value of his inventory and the amount to be charged for such quantity or a portion thereof so as to realize a profit. Accordingly, I conclude, contrary to the holding of People v Miller (209 AD2d 187, Iv granted 84 NY2d 1017 [in which I filed a concurring memorandum which upon reconsideration I now find to be incorrect]), that the matter should be remanded for a new trial to determine if the mens rea requirement of the statutes was satisfied (People v Hill, 85 NY2d 256).